                                                                   Case 1:19-cv-00316-JMS-KJM Document 106 Filed 08/05/21 Page 1 of 1   PageID #:
                                                                                                     1375




                                                    IN THIi: UNITED STATES DISTRICT COURT
                                                               DISTRICT OF HAWAII
                                 •


                            RONALD VIERNES,
                                                                                                                                                                     •
                            and all others similarly situated,

        .       .                                          Plaintiff,                                     Case No. 1:19-CV-00316-JMS-KJM
                                                      v.
    •


    •       •
                            DNF ASSOCIATES, LLC,

                .   "   ~
                                                    Defendant.


                                                        DECLARATION OF BAILEY HUGHES
                    STATE OF ILLINOIS, COUNTY OF COOK                               ""
                    I, Bailey Hughes, under penalty of perjury affinn that the following statements are true:

                             1. I am over eighteen
                                               ,
                                                   (18) years of age, and am fully competent to give this declaration.

                    ,
                             2. I am a Case Manager at First Class, Inc. and have personal knowledge ofthis matter.

                             3. First Class, Inc., a Class Action Administration Service, was appointed as the Class Settlement
                                 Administrator in this matter and is not a party to this action.

                             4. The class list was received from Brian L. Bromberg of Bromberg Law Office, P.C., and
                                 contained 109 records.

                             5. Prior to mailing the notice to the individuals on the class mailing list, First Class, Inc. followed
                                 its standard practice of processing the list through the Coding Accuracy Support System
•


                                 (CASS) and the NCOA (National Change of Address) update process of the U.S. Postal
                                 Service using software certified by the U.S. Postal Service. CASS allows First Class, Inc. to
                                 verify the address is correctly fonnatted for delivery and corrects zip codes. NCOA Move
                                 Update provides current address information, if available, and information regarding
                                 deliverability .

                             6. The notices were mailed on May 17, 2021 to 109 class members.

                             7. The notices were mailed via First Class mail, postage prepaid, with Forwarding Service
                                 Requested.                                                                           •




                             BAILEY HUGHES                                      •                      DATE
                                                                                                                                                    •

                                       •                                                                                                                Page 1 ofl


                                                                                                               •
